Exhibit 10.1

 

Name:    XXX PID:    XXX

 

NOTICE OF GRANT OF STOCK OPTIONS

 

The Management Development and Compensation Committee of the Board of Directors
(the “Committee”) of Parker-Hannifin Corporation (the “Company”) has granted to
you, under the Company’s 2004 Non-Employee Directors’ Stock Incentive Plan (the
“Plan”), stock options (“Options”) with respect to the number of common shares
of the Company (“Common Shares”) set forth below. Your Options under this grant
have a grant price (“Grant Price”) that is 100% of the fair market value (the
“Fair Market Value”) of the Common Shares, which is taken as the reported
closing price of the Common Shares on the New York Stock Exchange-Composite
Transactions on the date of the grant. This grant will expire at the time
indicated below unless an earlier lapse date (“Lapse Date”) applies due to one
of the status changes described in this notice.

 

Grant Date:      XX/XX/XX No. of Shares to Which Options Apply:      XXX Grant
Price:      $XX.XX Expiration Date:      XX/XX/XX, at 4:00 PM

 

Each Option granted hereunder entitles you to purchase the Common Shares covered
by the option at the Grant Price.

 

Vesting Period. While you are a Director of the Company, this grant shall vest
as follows:

 

[Vesting Schedule]

 

provided, however, in the event of a Change in Control of the Company (as
defined in attached Exhibit A), all of the Options granted hereunder shall
immediately vest and become exercisable.

 

If your service as a Director of the Company is terminated at any time prior to
a vesting date as a result of retirement at or after age 65, permanent
disability or death, any unvested Options shall continue to vest according to
the schedule set forth above.

 

Following vesting, your Options are exercisable in accordance with the terms
hereof only while you are a Director of the Company at any time until the
Expiration Date or Lapse Date as to all or any portion of the Common Shares
subject to the vested Options. Vested Options may also be exercised upon
termination of your directorship in accordance with the specific status change
rules set forth below.



--------------------------------------------------------------------------------

Effect of Status Changes. If your service as a Director of the Company is
terminated at any time prior to a vesting date for any reason other than death,
permanent disability or retirement at or after age 65, any unvested Options at
such date of termination shall lapse immediately upon termination.

 

Vested Options may be exercised in whole or in part after termination of your
directorship before the Lapse Date shown in the right-hand column corresponding
to the described status change:

 

Status Change   Lapse Date (A) Permanent Disability or Retirement. If the
termination of your directorship is due to permanent disability or to retirement
at or after age 65.   Expiration Date. (B) Death. In the event of your death, if
exercised by the executor or administrator of your estate (or if your estate has
already been probated, the beneficiary who has inherited the Options).   The
earlier of: Two (2) years after the date of death or the Expiration Date. (C)
Termination. If the termination of your directorship is due to any other reason
except your permanent disability or retirement as specified in (A) above, or
your death as specified in (B) above.   The earlier of: Three (3) months from
the date of termination or the Expiration Date.

 

Exercise and Settlement Procedures. To exercise any portion of this grant, you
shall be required to complete and deliver a notice of exercise in the prescribed
format to the Company for processing on the Exercise Date. The Exercise Date
shall be deemed to be the first business day on which the Company receives,
prior to the established cut-off time, (i) the notice of exercise and (ii) the
exercise price which may be paid in cash or with other Common Shares of the
Company. If you tender Common Shares of the Company to satisfy the exercise
price, such shares will be valued at the Prior Day’s Close.

 

To settle the exercise of the Options, the Company will instruct its stock
transfer agent to issue to you the net number of Common Shares you are entitled
to receive. If a Reload Option (as more fully described below) is issued as a
result of an exercise the Options granted herein, the shares received as a
result of the exercise (less any shares withheld or sold for payment of U.S.
income withholding taxes) will be held in book entry for one year, until the
corresponding Reload Option has vested, after which the shares will immediately
be available for issuance in certificated form or for transfer to a brokerage
account of your choice. In the event the Reload Option is forfeited for any
reason, the shares held in book entry will immediately become available for
issuance or transfer per your instructions.

 

Taxable Compensation. If you are a U.S. citizen, you do not realize income upon
the grant of these Options. In certain foreign countries, however, you may be
taxed upon grant. In any year in which you exercise a part or all of such
Options, the excess of the fair market value of the Common Shares on the
Exercise Date over the Grant Price will be taxed as compensation at ordinary
income rates.

 

Page 2



--------------------------------------------------------------------------------

Tax Withholding. If you are a non-U.S. citizen who is subject by law to U.S.
income tax withholding, such withholding taxes must be paid to the Company at
the time of exercise and may, at your option, be satisfied by surrendering to
the Company a portion of the Common Shares received upon exercise of the stock
option.

 

Reloadability. If you (or a permitted transferee as provided below) tender
Common Shares of the Company to satisfy the exercise price on an Option, you
will receive one (1) restorative or “reload” option grant effective on the
Exercise Date equivalent to the number of Common Shares surrendered to satisfy
the exercise price (the “Reload Option”). The Reload Option will have a Grant
Price equal to the Fair Market Value of the Common Shares on the Exercise Date.
Except as otherwise specified herein, no Reload Option may be exercised (a)
prior to the completion of one (1) year of continuous service as a Director
following the Exercise Date; and (b) unless you have retained ownership of the
Common Shares resulting from the Option exercise on the Exercise Date (less a
sufficient number of Common Shares to satisfy withholding tax obligations) for a
period of one (1) year from the Exercise Date. No more than one (1) Reload
Option grant shall be made hereunder. All other terms and conditions of the
Reload Option will be identical to those contained herein, including without
limitation the expiration and termination of the Reload Option.

 

Transferability. Your Options are not transferable (other than by will or the
laws of descent and distribution) except to (a) your spouse, children or
grandchildren, (b) one or more trusts for the benefit of such family members; or
(c) partnerships in which such family members are the only partners; provided,
however, that you do not receive any consideration for the transfer. Any
transferred Options shall continue to be subject to the same terms and
conditions that were applicable immediately prior to its transfer (except that
such transferred Options shall not be further transferable by the transferee
inter vivos).

 

Detrimental Activity. If you engage in any Detrimental Activity (as hereinafter
defined), the Committee has the right to cancel this grant if unexercised or
require repayment to the Company of any compensation received (in the form of
cash or Common Shares) as a result of the exercise of any portion of this grant.
Detrimental Activity, as defined in the Plan, means activity that is determined
in individual cases, by the Committee or its express delegate, to be detrimental
to the interests of the Corporation or a Subsidiary, including without
limitation (i) the rendering of services to an organization, or engaging in a
business, that is, in the judgment of the Committee or its express delegate, in
competition with the Corporation; (ii) the disclosure to anyone outside of the
Corporation, or the use for any purpose other than the Corporation’s business,
of confidential information or material related to the Corporation, whether
acquired by the Grantee during or after service with the Corporation; (iii)
fraud, embezzlement, theft-in-office or other illegal activity; or (iv) a
violation of the Corporation’s Code of Ethics.

 

All Terms Herein Subject to the Plan. The grant of your Options hereunder is at
all times subject to all other terms, conditions and provisions of the Plan (and
any rules or procedures adopted thereunder by the Committee) to the extent not
specifically addressed herein. All initially capitalized terms, to the extent
not otherwise defined herein, shall have the meaning ascribed to such terms in
the Plan. In the event of a conflict between the terms of the Plan and this
grant letter, the Plan shall prevail.

 

Page 3



--------------------------------------------------------------------------------

Please confirm your receipt of this letter by signing and returning to me the
enclosed copy of this letter. Failure to sign and return a copy of this letter
may jeopardize your ability to exercise the Options granted hereunder.

 

Sincerely yours,

 

Thomas A. Piraino, Jr.

Vice President, General Counsel and Secretary

 

RECEIPT ACKNOWLEDGED:    

 

--------------------------------------------------------------------------------

   Date:  

 

--------------------------------------------------------------------------------

XXX         

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT A

 

“Change in Control” means the occurrence of one of the following events:

 

(i) any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities eligible
to vote for the election of the Board (“Corporation Voting Securities”);
provided, however, that the event described in this paragraph shall not be
deemed to be a Change in Control by virtue of any of the following situations:
(A) an acquisition by the Corporation or any Subsidiary; (B) an acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
Subsidiary; (C) an acquisition by any underwriter temporarily holding securities
pursuant to an offering of such securities; (D) a Non-Control Transaction (as
defined in paragraph (iii)); (E) as pertains to an individual Grantee, any
acquisition by the Grantee or any group of persons (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) including the Grantee (or
any entity in which the Grantee or a group of persons including the Grantee,
directly or indirectly, holds a majority of the voting power of such entity’s
outstanding voting interests); or (F) the acquisition of Corporation Voting
Securities from the Corporation, if a majority of the Board approves a
resolution providing expressly that the acquisition pursuant to this clause (F)
does not constitute a Change in Control under this paragraph (i);

 

(ii) individuals who, at the beginning of any period of twenty-four (24)
consecutive months, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof; provided, that (A) any person
becoming a director subsequent to the beginning of such twenty-four (24) month
period, whose election, or nomination for election, by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board who are then on the Board (either by a specific
vote or by approval of the proxy statement of the Corporation in which such
person is named as a nominee for director, without objection to such nomination)
shall be, for purposes of this paragraph (ii), considered as though such person
were a member of the Incumbent Board; provided, however, that no individual
initially elected or nominated as a director of the Corporation as a result of
an actual or threatened election contest with respect to directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be a member of the Incumbent
Board;

 

(iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Corporation or any Subsidiary that
requires the approval of the Corporation’s stockholders, whether for such
transaction or the issuance of securities in connection with the transaction or
otherwise (a “Business Combination”), unless (A) immediately following such
Business Combination: (1) more than 50% of the total voting power of the
corporation



--------------------------------------------------------------------------------

resulting from such Business Combination (the “Surviving Corporation”) or, if
applicable, the ultimate parent corporation which directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Corporation Voting Securities that were outstanding immediately
prior to the Business Combination (or, if applicable, shares into which such
Corporation Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Corporation Voting
Securities among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (3) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (a “Non-Control
Transaction”) or (B) the Business Combination is effected by means of the
acquisition of Corporation Voting Securities from the Corporation, and a
majority of the Board approves a resolution providing expressly that such
Business Combination does not constitute a Change in Control under this
paragraph (iii); or

 

(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or the sale or other disposition of all or
substantially all of the assets of the Corporation and its Subsidiaries.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Corporation Voting Securities as a result of the acquisition of Corporation
Voting Securities by the Corporation which, by reducing the number of
Corporation Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change in Control would
occur as a result of such an acquisition by the Corporation (if not for the
operation of this sentence), and after the Corporation’s acquisition such person
becomes the beneficial owner of additional Corporation Voting Securities that
increases the percentage of outstanding Corporation Voting Securities
beneficially owned by such person, a Change in Control shall then occur.